

Exhibit 10.2
Debt Conversion Agreement - S-8 Stock


DEBT CONVERSION AGREEMENT


THIS DEBT CONVERSION AGREEMENT (the “Agreement”) is made this 6th day of April,
2006, by and between the individuals set forth in Exhibit A attached hereto
(individually the “Holder”, collectively the “Holders”) and APO Health, Inc., a
Nevada corporation having its principle offices located at 3590 Oceanside Road,
Oceanside, New York 11575 (the “Company”).


B A C K G R O U N D:


WHEREAS, the Holder has provided services to the Company and the Company is
indebted to the Holder for said services in the amount set forth in Exhibit A
attached hereto (“Debt”);


WHEREAS the Company has requested that the Holder convert their Debt into shares
of common stock (“Common Stock”) of the Company as set forth herein; and


WHEREAS, the Holder and the Company desire to set forth in this Agreement all of
the terms and provisions that shall govern their understanding and commitments
to consummate the conversion transaction.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties hereinafter set forth, the parties hereby agree as
follows:


1. Acknowledgment of Debt. The Company and Holder acknowledge that the Company
is indebted to Holder in the amount set forth in Exhibit A attached hereto (the
“Debt”).


2. Agreement to Convert. Holder hereby agrees to convert the Debt into shares of
the Company's Common Stock at the conversion rate of one (1) share of Common
Stock for every $0.004 dollars of Debt (with any fractional amount rounded to
the nearest whole, and; the Company hereby agrees to issue the shares of its
Common Stock to the Holder to convert the Debt into that number of shares of its
Common Stock as set forth in Exhibit A attached hereto. The Company hereby
further agrees to issue a certificate representing the shares of its Common
Stock in the name of Holder as soon as practicable following the execution and
delivery of this Agreement.


3. S-8 Registration of shares of Common Stock. The Company hereby agrees to
register the shares of Common Stock by filing a Form S-8 Registration Statement
covering the shares of Common Stock on the date of this Agreement. The Holder
shall take any action reasonably requested by the Company in connection with
registration or qualification of the shares of Common Stock under federal or
state securities laws.



--------------------------------------------------------------------------------


4. Issuance Representation. The Company hereby represents: that the shares of
Common Stock have been duly created and authorized by the Company's Board of
Directors in compliance with the General Corporation Law of the State of Nevada;
and; that when issued, the shares of Common Stock shall be validly issued, fully
paid and non-assessable.


5. Entire Agreement; Governing Law. This Agreement represents the complete
understanding between Holder and the Company with respect to the subject matter
identified herein and supersedes any and all previous contracts, agreements or
understandings between the parties, whether oral or written, and; the parties
agree that this Agreement shall be governed by the laws of the State of Nevada.


6. Legal Representation. Each of the Company and Holder has relied upon the
legal advice of their own counsel in the review, preparation, execution and
delivery of this Agreement and each shall bear their own costs and expenses in
connection therewith.




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day, month and year first above written.
 

APO Health, Inc.     Holder                     By:
Dr. Jan Stahl 
   
/s/ Allan Pullin
 

--------------------------------------------------------------------------------

Dr. Jan Stahl 
   

--------------------------------------------------------------------------------

Allan Pullin   CEO      
